IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


MICHAEL HOLLEY (PRO SE),                 : No. 142 EM 2017
                                         :
                   Petitioner            :
                                         :
                                         :
             v.                          :
                                         :
                                         :
COURT OF COMMON PLEAS OF                 :
PHILADELPHIA,                            :
                                         :
                   Respondent            :


                                     ORDER



PER CURIAM

      AND NOW, this 14th day of February, 2018, the Application for Leave to File

Original Process is GRANTED, and the Motion for Writ of Mandamus is DENIED.